DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The objection to the title is overcome by the amended title.
The 112 rejection is not overcome. The amended language of claim 10 seems to have the same meaning, with the same problem, as the previous language. The only significant difference is the substitution of “intermediate layer” for “emission layer”, but the intermediate layer contains the emission layer, and thus does not seem to change the scope of the claim. The remaining amendments are substitutions of synonyms and grammatical language which does not change the meaning. The applicant states on page 11 that “[a] non-limiting example of the recitation of the claim 10 can be found in an embodiment of FIGS. 6 and 7. The element surrounded by a box indicates ‘the part’ of the one pixel electrode 311B. The part contacts the drain electrode 215b of the thin film transistor 210. The intermediate layer 313B is disposed on the part of the one pixel electrode 311B. As such, the claimed feature of claim 10 is described or enabled by the present specification.” The examiner does not see the box to which applicant refers, and does not understand the applicant’s explanation. The only way that the explanation would seem to make sense is if the “part” of pixel electrode 311B recited in claim 10 is the entire pixel electrode 311B, in which case the word part would seem to be superfluous. 
If the applicant continues to believe that this rejection is not correct, the applicant is invited to contact the examiner to discuss the matter.
See the new art rejections below; there is nothing in the claim language that requires the spacers recited in claim 1 be on four sides of the light emitting portion. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 recites that “an intermediate layer, which is disposed on one pixel electrode of the plurality of pixel electrodes is disposed on a part of the one pixel electrode, the part contacting a corresponding one of the plurality of thin film transistors”. The plain meaning of this limitation seems to be that a part of the electrode that the emission layer is on is also a part that contacts the TFT. However, this is not disclosed in the specification. In FIG. 2 of the specification the part that contacts the TFT is to the left of the part that contacts the emission layer, and in FIGS. 6 and 7 the part that contacts the TFT is to the right of the part that contacts the emission layer. Thus this feature is not disclosed or enabled by the present specification. If this limitation has some other meaning it is not clear what it might be.
The remaining claims are rejected based on their dependencies.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites that “an emission layer disposed on one pixel electrode of the plurality of pixel electrodes is disposed on a portion of the one pixel electrode contacting a corresponding one of the plurality of thin film transistors”. The plain meaning of this limitation seems to be that a part of the electrode that the emission layer is on is also a part that contacts the TFT. However, this is not disclosed in the specification. In FIG. 2 of the specification the part that contacts the TFT is to the left of the part that contacts the emission layer, and in FIGS. 6 and 7 the part that contacts the TFT is to the right of the part that contacts the emission layer. Thus this feature is not disclosed or enabled by the present specification. If this limitation has some other meaning it is not clear what it might be. As the claims are to be interpreted in light of the specification, one of skill in the art would not have a clear understanding of the scope of claim 10 because there is not a clear scope of the claim consistent with the disclosure in the specification.
The remaining claims are rejected based on their dependencies.
These claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang-Hyun Kim in view of Onimaru, US 2017/0040393.
Claim 1: Kang-Hyun Kim discloses
a substrate (110); 
a plurality of pixel electrodes (150) disposed on the substrate to be spaced apart from each other; 
a pixel defining layer (153) disposed on the substrate and including a plurality of pixel defining holes exposing the plurality of pixel electrodes, wherein each of the plurality of pixel defining holes exposes a center portion of a corresponding pixel electrode of the plurality of pixel electrodes (FIG. 4); 
and a plurality of spacers (153b) disposed on the pixel defining layer, wherein a distance between an edge of each of the plurality of spacers adjacent to a closest pixel electrode and a portion of the closest pixel electrode that is not covered by the pixel defining layer is up to about 3 µm.
See Kang-Hyun Kim at [0050]: “the first bank 153a protrudes from the second bank 153b by a width within about 1 to 9 micrometer.” The protrusion of 153a from 153b corresponds to “a distance between an edge of each of the plurality of spacers adjacent to a closest pixel electrode and a portion of the closest pixel electrode that is not covered by the pixel defining layer”.
Kang-Hyun Kim does not disclose that the plurality of spacers, when viewed in a plan view, physically separated from each other; Kang-Hyun Kim does not illustrate the plan view of the spacers. However, this was known in the art. See Onimaru, FIG. 6a, showing banks 14a, which are physically separated from each other. (Note that the spacer 153b of Kang-Hyun Kim is part of the bank.) The perpendicular banks 24a are separate structures with different sizes and/or shapes/profiles. These can properly be regarded as different structures, not part of a unified, physically connected structure. Thus the illustrated banks of Kang-Hyun Kim can be considered analogous to the banks 14a of Onimaru, and the other banks (24a), not illustrated in Kang-Hyun Kim and not part of the analysis above of the claim language, and other, non-recited structures.
Claim 2: the distance between the edge of each of the plurality of spacers adjacent to the closest pixel electrode and a portion of the closest pixel electrode that is not covered by the pixel defining layer is between about 1 µm and about 3 µm. See Kang-Hyun Kim at [0050]: “the first bank 153a protrudes from the second bank 153b by a width within about 1 to 9 micrometer.” The protrusion of 153a from 153b corresponds to “a distance between an edge of each of the plurality of spacers adjacent to a closest pixel electrode and a portion of the closest pixel electrode that is not covered by the pixel defining layer”.
Claim 3: the distance between the edge of each of the plurality of spacers adjacent to the closest pixel electrode and a portion of the closest pixel electrode that is not covered by the pixel defining layer is about 2 µm. See Kang-Hyun Kim at [0050]: “the first bank 153a protrudes from the second bank 153b by a width within about 1 to 9 micrometer.” The protrusion of 153a from 153b corresponds to “a distance between an edge of each of the plurality of spacers adjacent to a closest pixel electrode and a portion of the closest pixel electrode that is not covered by the pixel defining layer”.
Claim 4: each of the plurality of spacers is disposed between a corresponding pixel electrode of the plurality of pixel electrodes and one of pixel electrodes closest to the corresponding pixel electrode (FIG. 4).
Claim 6: a portion of an upper surface of the pixel defining layer between one pixel electrode of the plurality of pixel electrodes and pixel electrodes second closest to the one pixel electrode contacts a hole injection layer or a hole transport layer. See FIG. 4:


    PNG
    media_image1.png
    267
    409
    media_image1.png
    Greyscale

As shown in FIG. 4, the top surface of pixel defining layer 153 contacts the bottom of layer 155. The lowest portion will be a hole injecting layer ([0064]).
Claim 7: Kang-Hyun Kim does not illustrate the plan view, but the claimed arrangement was common in the art. See e.g. Onimaru, FIG. 6a, showing banks 114a, 124a, on all four sides of the pixel. Note that claim 7 does not refer back to the spacer recited in claim 1, and thus does not require that all the spacers recited in claim 7 are the spacers of claim 1.
Claim 8: as can be seen in FIG. 4, layer 155, which includes the emission layer, is in contact with the side surface of spacer 153b:

    PNG
    media_image2.png
    286
    418
    media_image2.png
    Greyscale

This corresponds to the auxiliary layer recited in claim 8.
Claim 9: the auxiliary layer is integrally formed with the emission layer (FIG. 4).
Claim 13: each pixel electrode of the plurality of pixel electrodes, when viewed in a plan view, is surrounded (on two sides) by corresponding multiple spacers of the plurality of spacers, and wherein the corresponding multiple spacers are physically separated from each other.

Claims 1-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jae Hoon Kim, US 2014/0084257 in view of Wei, 11,056,544.
Claim 1: Jae Hoon Kim discloses
a substrate (BS); 
a plurality of pixel electrodes (OE1) disposed on the substrate to be spaced apart from each other; 
a pixel defining layer (PDL) disposed on the substrate and including a plurality of pixel defining holes exposing the plurality of pixel electrodes, wherein each of the plurality of pixel defining holes exposes a center portion of a corresponding pixel electrode of the plurality of pixel electrodes (FIG. 6D); 
and a plurality of spacers (PDL-VP and PDL-HP,  JAE HOON KIM FIG. 5C) disposed on the pixel defining layer and, when viewed in a plan view, physically separated from each other ( JAE HOON KIM FIG. 5C).
Jae Hoon Kim does not disclose a distance between an edge of each of the plurality of spacers adjacent to a closest pixel electrode and a portion of the closest pixel electrode that is not covered by the pixel defining layer. Pixel defining layers could be narrow; see e.g. Wei, col. 5 ll. 13-16: “Widths of the first pixel defining layer 21, the second pixel defining layer 22, and the third pixel defining layer 23 are determined according to process capability, and range from 3 to 12 microns.” For a pixel defining region of about 6 microns or less, the claimed distance would necessarily be 3 microns or less, as the edge of the spacer would closer than the midpoint of the pixel defining region. It would have been obvious to have used a known dimension for a known structure. Furthermore, changes in dimension are not typically a source of patentable distinction. MPEP 2144.04(IV).  dimensions in semiconductor devices have been expected to decrease over time, and thus the claimed dimensions would be expected as a matter of course.
 Claim 2: it would not be clear what a minimum distance would be, but the figures illustrate that the spacer is much narrower than the pixel defining layer (see FIG. Jae Hoon Kim 6E), which would suggest that in many of the pixel defining layers of width 3 to 12 microns, the distance will be more than 1 micron (and less than three, as explained above). Furthermore, changes in dimension are not typically a source of patentable distinction. MPEP 2144.04(IV).
Claim 3: in an embodiment with a pixel defining layer with a width of 3-12 microns, it is plausible that the distance could be 2 microns at one of those values, as the spacer is not disclosed as taking up the large majority of the width of the pixel defining layer. Furthermore, changes in dimension are not typically a source of patentable distinction. MPEP 2144.04(IV). 
Claim 4: wherein each of the plurality of spacers is disposed between a corresponding pixel electrode of the plurality of pixel electrodes and one of pixel electrodes closest to the corresponding pixel electrode (JAE HOON KIM FIG. 5C).
Claim 5: the plurality of pixel electrodes are disposed at intersections of a plurality of first virtual linear lines (H,  JAE HOON KIM FIG. 5C) parallel to each other and a plurality of second virtual linear lines (V) parallel to each other and crossing the plurality of first virtual linear lines, and wherein the plurality of spacers include a plurality of first spacers (PDL-VP) that are disposed on the plurality of first virtual linear lines and a plurality of second spacers (PDL-HP) that are disposed on the plurality of second virtual linear lines, wherein each of the plurality of first spacers is disposed between two adjacent pixel electrodes, arranged on a corresponding first virtual linear line of the plurality of first virtual linear lines, of the plurality of pixel electrodes, wherein each of the plurality of second spacers is disposed between two adjacent pixel electrodes, arranged on a corresponding second virtual linear line of the plurality of second virtual linear lines, of the plurality of pixel electrodes ( JAE HOON KIM FIG. 5C).
Claim 6: a portion of an upper surface of the pixel defining layer between one pixel electrode of the plurality of pixel electrodes and pixel electrodes second closest to the one pixel electrode contacts a hole injection layer or a hole transport layer (common layer FL1, Jae Hoon Kim FIG. 4, [0072]).
Claim 7: each of the plurality of pixel electrodes is surrounded by four spacers closest thereto ( JAE HOON KIM FIG. 5C).
Claim 13: each pixel electrode of the plurality of pixel electrodes, when viewed in a plan view, is surrounded by corresponding multiple spacers of the plurality of spacers, and wherein the corresponding multiple spacers are physically separated from each other ( JAE HOON KIM FIG. 5C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897